Name: 2010/123/: Commission Decision of 25Ã February 2010 adjusting the weightings applicable from 1Ã February 2009 , 1Ã March 2009 , 1Ã April 2009 , 1Ã May 2009 and 1Ã June 2009 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  cooperation policy;  employment;  monetary economics
 Date Published: 2010-02-26

 26.2.2010 EN Official Journal of the European Union L 49/34 COMMISSION DECISION of 25 February 2010 adjusting the weightings applicable from 1 February 2009, 1 March 2009, 1 April 2009, 1 May 2009 and 1 June 2009 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries (2010/123/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2008 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries payable in the currency of their country of employment were laid down by Council Regulation (EC) No 613/2009 (2). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 February, 1 March, 1 April, 1 May and 1 June 2009, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down, HAS ADOPTED THIS DECISION: Article 1 The weightings applied to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries, payable in the currency of the country of employment, shall be adjusted for certain countries as shown in the Annex hereto. It contains five monthly tables showing which countries are affected and the dates of application for each one (1 February, 1 March, 1 April, 1 May and 1 June 2009). The exchange rates used for the calculation of this remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation and correspond to the dates of application of the weightings. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 25 February 2010. For the Commission, On behalf of the President, Catherine ASHTON Vice-President (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 181, 14.7.2009, p. 1. ANNEX FEBRUARY 2009 Place of employment Economic parity February 2009 Exchange rate February 2009 (1) Weightings February 2009 (2) Azerbaijan (3) 0,9962 1,0578 94,2 Belarus (4) 2 192 3 495,42 62,7 Chile 478,2 810,48 59,0 China 8,502 8,9653 94,8 Colombia 2 300 2 990,32 76,9 India 35,8 64,075 55,9 Indonesia (Jakarta) 10 540 14 913,8 70,7 Kazakhstan (Almaty) (3) 150,2 161,79 92,8 Kenya 78,23 103,009 75,9 Lesotho 6,198 12,9979 47,7 Liberia 84,28 84,6997 99,5 Pakistan 48,48 101,889 47,6 Sierra Leone 3 356 3 998,59 83,9 Trinidad and Tobago 6,291 8,10395 77,6 Zambia (3) 3 331 6 548,29 50,9 MARCH 2009 Place of employment Economic parity March 2009 Exchange rate March 2009 (5) Weightings March 2009 (6) Croatia (7) 7,21 7,386 97,6 United States (New York) 1,367 1,2782 106,9 Ethiopia 12,93 14,289 90,5 Kazakhstan (Astana) 140,3 191,460 73,3 Papua New Guinea (7) 3,265 3,47947 93,8 Syria 50,24 60,97 82,4 Venezuela (8) 2,496 2,74813 90,8 APRIL 2009 Place of employment Economic parity April 2009 Exchange rate April 2009 (9) Weightings April 2009 (10) South Africa 6,162 12,8433 48,0 Belize 1,902 2,5947 73,3 Cameroon (11) 678,9 655,957 103,5 Eritrea 10,43 20,8173 50,1 United States (Washington) 1,264 1,3193 95,8 Ghana 1,045 1,859 56,2 Israel 5,915 5,5288 107,0 Morocco (11) 9,319 11,2015 83,2 Nigeria 176,4 196,571 89,7 Congo, Democratic Republic of (11) 1 185 1 100,11 107,7 MAY 2009 Place of employment Economic parity May 2009 Exchange rate May 2009 (12) Weightings May 2009 (13) Saudi Arabia 4,62 4,8515 95,2 Belarus (14) 2 348 3 735,22 62,9 Haiti 66,21 55,0576 120,3 Kyrgyzstan 53,52 56,48 94,8 Lebanon 1 795 1 999,85 89,8 New Caledonia 157 119,332 131,6 Serbia 61,49 94,1782 65,3 Venezuela (15) 2,64 2,85219 92,6 JUNE 2009 Place of employment Economic parity June 2009 Exchange rate June 2009 (16) Weightings June 2009 (17) Algeria 80,51 100,892 79,8 Azerbaijan (18) 1,048 1,11513 94,0 Bosnia and Herzegovina (Sarajevo) 1,437 1,95583 73,5 Cameroon (19) 644,4 655,957 98,2 Congo (Brazzaville) 794 655,957 121,0 Croatia (20) 6,843 7,3305 93,3 Georgia 2,06 2,2857 90,1 Guinea-Bissau 712,6 655,957 108,6 Fiji 1,78 2,91971 61,0 Solomon Islands 10,23 10,9681 93,3 Kazakhstan (Almaty) (18) 159,4 209,7 76,0 Morocco (19) 8,821 11,2615 78,3 Mexico 11,97 18,3176 65,3 Nicaragua 15,79 28,0214 56,3 Norway 11,26 8,9615 125,6 Uzbekistan 1 053 2 032,12 51,8 Papua New Guinea (20) 3,456 3,87597 89,2 Paraguay 4 748 7 003,48 67,8 Congo, Democratic Republic of (19) 1 277 1 083,84 117,8 Southern Sudan (Juba) 3,108 3,37579 92,1 Switzerland (Geneva) 1,692 1,5117 111,9 Tajikistan 3,498 6,04787 57,8 Turkey 1,654 2,1775 76,0 Ukraine 8,155 10,6411 76,6 Uruguay 23,59 32,7002 72,1 Yemen 187,9 279,175 67,3 Zambia (18) 3 540 7 126,41 49,7 (1) 1 EURO = units of national currency (except for Cuba, Ecuador and El Salvador, where US dollars are used instead). (2) Brussels = 100 %. (3) The weighting for this place is adjusted twice: for February 2009 and for June 2009. (4) The weighting for this place is adjusted twice: for February 2009 and for May 2009. (5) 1 EURO = units of national currency (except for Cuba, Ecuador and El Salvador, where US dollars are used instead). (6) Brussels = 100 %. (7) The weighting for this place is adjusted twice: for March 2009 and for June 2009. (8) The weighting for this place is adjusted twice: for March 2009 and for May 2009. (9) 1 EURO = units of national currency (except for Cuba, Ecuador and El Salvador, where US dollars are used instead). (10) Brussels = 100 %. (11) The weighting for this place is adjusted twice: for April 2009 and for June 2009. (12) 1 EURO = units of the national currency (except for Cuba, Ecuador and El Salvador, where US dollars are used instead). (13) Brussels = 100 %. (14) The weighting for this place is adjusted twice: for February 2009 and for May 2009. (15) The weighting for this place is adjusted twice: for March 2009 and for May 2009. (16) 1 EURO = units of national currency (except for Cuba, Ecuador and El Salvador, where US dollars are used instead). (17) Brussels = 100 %. (18) The weighting for this place is adjusted twice: for February 2009 and for June 2009. (19) The weighting for this place is adjusted twice: for April 2009 and for June 2009. (20) The weighting for this place is adjusted twice: for March 2009 and for June 2009.